Supplemental Opinion.
Per Curiam.'
-The opinion, in so far as it determines that the strip of ground on which plaintiff’s tracks are laid is assessable for the improvement made, is adhered to. The trial court, in decreeing otherwise, did not pass upon the validity of the assessment as made by the city council, and to enable it so to do, and to enter such a decree with reference thereto as the law requires, the cause is remanded to the district court, with leave to either party/ if so disposed, to introduce additional evidence.
The. order in the last sentence is so modified, and the petition for rehearing overruled.